Citation Nr: 0533416	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
chronic otitis media with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the veteran's claim for a 
compensable evaluation.  

In June 2005, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional medical evidence from the 
veteran at the June 2005 Travel Board hearing, which was 
accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects, 69 
Fed. Reg. 53,807 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§§ 19.9, 20.1304(c)).  Accordingly, the Board will consider 
the new evidence in the first instance in conjunction with 
the issue on appeal.        

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The 
Secretary of VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  

The Board observes that the veteran's bilateral tinnitus is 
currently assigned a 10 percent rating.  In a statement dated 
in June 2005, the veteran requested an increased evaluation 
for his bilateral tinnitus "as per COVA decision."  
Although the veteran's tinnitus claim was originally filed 
prior to June 13, 2003, he has not filed a timely notice of 
disagreement and his current tinnitus claim is not subject to 
the stay.   This undeveloped matter is referred to the RO for 
appropriate action. 

Additionally, the veteran indicated that he suffers from 
depression and anxiety as secondary to his service-connected 
hearing loss and tinnitus.  The Board refers those issues for 
due consideration by the RO.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran demonstrated Level I hearing acuity in his 
right ear and Level IV in his left ear on the VA audiological 
examination.  

3.  The veteran's service-connected chronic otitis media with 
bilateral hearing loss does not demonstrate a level of 
impairment that warrants a compensable evaluation under VA 
regulations and has not been shown to result in interference 
with normal employability.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected chronic otitis media with bilateral hearing 
loss have not been met or approximated.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.85, 4.87, 
Diagnostic Code 6100, 6201 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA fulfilled its duty to notify.  In 
correspondence dated in April 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187. 

The record reflects that the April 2002 notice erroneously 
advised the veteran of what the evidence must show to grant a 
service connection claim rather than a claim for an increased 
evaluation.  Nevertheless, the February 2004 Statement of the 
Case (SOC) rectified this error by advising the veteran of 
the law pertinent to an increased evaluation claim and 
applying the same.  Therefore, the Board finds that the 
veteran was not prejudiced by the error where adequate notice 
was ultimately provided prior to the transfer and 
certification of the appeal. 

In addition, the Board acknowledges that the April 2002 VCAA 
notice contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2005).  However, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claims would have been superfluous and unlikely to lead 
to the submission of additional pertinent evidence.  
Mayfield, 19 Vet. App. at 126-27.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
November 2002 rating decision, and the February 2004 SOC, 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach the decision.  The February 2004 
SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  
   
To fulfill its statutory duty to assist, the RO scheduled for 
the veteran a hearing before the Travel Board and afforded 
the veteran an audiological examination.  

The Board notes that the veteran, through his representative, 
has requested that VA provide him with another audiological 
examination.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2005).  The record reflects that the 
veteran underwent a comprehensive VA audiological examination 
in October 2002.  The October 2002 examination report was 
reviewed and considered adequate for rating purposes.  
Therefore, the Board finds that VA is under no duty to afford 
the veteran a new examination or obtain another medical 
opinion.

II.	Evidence     

In a May 2002 statement submitted to the RO, the veteran 
contended that his hearing had deteriorated so that he was 
unable to hear in his left ear and that hearing in his right 
ear was limited.  

The audiometric data from the October 2002 examination shows 
that the veteran exhibited the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
5
55
65
85
LEFT
90
65
25
45
50

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 68 in the left ear.  Puretone 
averages were 53 for the right ear, and 46 for the left ear.  
The VA examiner also noted that there was no sign of active 
infection or chronic otitis media.  The diagnoses with 
respect to the right ear were - mild hearing loss at 250-500 
Hertz; moderate to severe hearing loss at 2000 Hertz.  As for 
the left ear, it was noted he had profound hearing loss at 
250-500 Hertz; moderate hearing loss at 1000 Hertz; mild 
hearing loss at 2000 Hertz; and moderate to severe hearing 
loss at 3000 Hertz and above. 

The June 2005 audiological examination report shows pure tone 
thresholds exhibited by the veteran depicted by graph and 
were not interpreted in decibels for each frequency depicted 
in the audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  The clinical impression was an 
asymmetric hearing loss with good to fair word discrimination 
ability.  It was noted that he had moderate to mild to severe 
mixed hearing loss of the right ear, and profound to severe 
mixed hearing loss of the left ear. 

III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).     

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's chronic otitis media with bilateral hearing 
loss is currently assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6201, which 
provides that chronic suppurative otitis media with effusion 
should be evaluated as hearing impairment.

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2005).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2005).

IV.	Analysis

The RO granted service connection and assigned a 
noncompensable disability evaluation for the veteran's 
chronic otitis media with bilateral hearing loss in its May 
1966 rating decision.  In November 2002, the RO considered 
the veteran's October 2002 audiological examination results 
in determining the disability rating for his service-
connected disability and continued to assign a noncompensable 
evaluation.  

Under guidelines set forth in 38 C.F.R. § 4.85, the veteran 
demonstrated Level I hearing acuity in the right ear with a 
puretone threshold average of 53 and speech discrimination 
score of 98 percent during the October 2002 audiological 
examination.  The veteran demonstrated Level IV hearing 
acuity in the left ear with a puretone threshold average of 
46 and speech discrimination score of 68.  Table VII 
(Diagnostic Code 6100) advises that a 0 percent disability 
rating is appropriate for the hearing impairment revealed in 
this examination.  38 C.F.R. § 4.85 (2005).  Moreover,  the 
veteran's bilateral hearing loss does not demonstrate the 
exceptional patterns of hearing impairment described under 
38 C.F.R. § 4.86.  Therefore, the Board finds that the 
veteran's bilateral hearing loss more closely approximates 
the criteria for the currently assigned noncompensable rating 
and entitlement to an increased rating on a schedular basis 
is not warranted.  

The Board acknowledges that the veteran submitted a private 
audiological examination dated in June 2005 at the Travel 
Board hearing.  However, the Board is precluded from applying 
these results to the criteria of 38 C.F.R. § 3.385 (2005) in 
order to determine the severity of the veteran's current 
hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  It 
is observed, however, that the conclusions rendered following 
the audiometric examinations in 2002 and 2005 are essentially 
the same. 

The Board further notes that there is no evidence of record 
that the veteran's bilateral hearing loss warrants a higher 
rating based on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2005).  Any limits on the veteran's employability 
due to his hearing loss have been contemplated in a 
noncompensable rating.  The evidence also does not reflect 
that the veteran's service-connected disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

A compensable rating for service-connected chronic otitis 
media with bilateral hearing loss is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


